Citation Nr: 1131331	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to May 1958, and from November 1961 to June 1967.  He had additional periods of inactive and active duty for training as a member of the Arizona Air National Guard Service through December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues on appeal were initially characterized as service connection for bilateral hearing loss with tinnitus; however, as hearing loss and tinnitus are distinct disabilities, they are hereafter addressed separately.  As such, the issues on appeal are as reflected on the title page of this decision.  

The Veteran was afforded a Travel Board hearing in June 2011, and a transcript is of record.  

At his Travel Board hearing, a motion for advancement on the docket due to the Veteran's advanced age was granted.  As such, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and credible evidence is at least in equipoise as to whether the Veteran's current tinnitus is causally related to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for service connection for tinnitus, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran contends that he has tinnitus due to his active military service.  Specifically, the Veteran reported noise exposure to various aircraft while serving in the United States Air Force.  The Veteran's DD Form 214 confirmed that he was an aircraft mechanic, and personnel records show that he was on numerous flights.  As such, his military occupational duties are consistent with his reports of in-service noise exposure, including to loud turbines on J-79, B-47, 86-L, F-104, C-97, KC-135 and F-84 aircraft.

Service treatment records are without complaints of ear problems, or ringing in his ears.  

A May 2007 treatment note reflects that the Veteran complained of tinnitus that was constant.  He indicated that his only loud noise exposure was while in the Air Force.  

At his May 2009 VA examination, the Veteran reported a history of military noise exposure as an aircraft mechanic, including to bombers, flight line noise, and ground power units.  He also reported that he was an air technician at Sky Harbor Airport between 1958 and 1991, some of which time, the Board observes, was as a member of the Arizona Air National Guard; he was ordered to active duty through 1989.  The Veteran reported that he experienced bilateral tinnitus, which was constant and of moderate severity since service.  The examiner opined that based on the Veteran's history of noise exposure, it was not possible to determine the etiology of the tinnitus without resorting to mere speculation.  

The Veteran was afforded a Travel Board hearing in June 2011.  He explained that he was a full-time air technician with the Arizona Air National Guard following service in the United States Air Force.  He explained that while in the Arizona National Guard there were periods when he received orders to convert to federal service, especially for extended missions.  His duties involved flying on various aircraft to include the F-104, the J-79, and the B-47-a six-engine aircraft.  The Veteran described that he was a crew chief on 86-Ls and F-104s and a mechanic on the C-97s.  Until approximately the 1960s he wore small earplugs, after which he used ear protection described as "Mickey Mouse ears."  The Veteran explained how the engine was very noisy and described how when he adjusted a fuel control on the F-104 or J-79, if his head touched the turbine it would rattle his teeth.  The Veteran compared his tinnitus to the singing of a high-powered tension line, and explained that he experienced this for a long, long time-since service.  

In addition to the convincing evidence of significant in-service noise exposure, the record on appeal also includes the Veteran's statements of ringing in his ears since service.  The Board finds that the Veteran's statements in this regard are both competent and credible.  With respect to the question of competency, the Board notes that ringing in the ears is the kind of condition lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, the Board finds that the Veteran's statements of ringing in his ears since service are very credible.  In that regard, the Board observes that the Veteran's statements were consistent, and detailed throughout the course of this appeal.  Thus, regarding etiology, the Veteran's reported medical history in this case is found to hold more probative weight than the VA examiner's speculative opinion. 

After carefully considering the record, including the Veteran's credible assertions of in-service noise exposure and tinnitus since service, the Board finds that the evidence is at least in equipoise as to the continuity of symptomatology regarding the Veteran's tinnitus.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran, and finds that the evidence of record supports service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  






REMAND

The Veteran contends that he has bilateral hearing loss due to his active military service.  As noted above, the Veteran reported noise exposure to various aircraft while serving in the United States Air Force, and his military occupational duties as an aircraft mechanic are consistent with his reports of in-service noise exposure.

A May 2007 treatment record showed that the Veteran reported difficulty hearing the television and conversations, and that he reported noise exposure in the military. 

At his May 2009 VA examination, the Veteran again reported bilateral hearing loss related to in-service noise exposure.  The Veteran described experiencing noise exposure as an aircraft mechanic working on bombers, as well as exposure to flight line noise, and ground power units.  He indicated that from 1958 to 1991 he was exposed to noise as an air technician at Sky Harbor Airport, for which he wore ear protection. 

On reviewing the claims folder, the examiner noted that hearing tests from April 1962 and September 1974 indicated hearing was within normal limits for the right ear; however, there was a mild, high frequency hearing loss in the left ear.  Subsequent hearing tests from August 1976 through March 1981 indicated hearing was within normal limits bilaterally.  In October 1988 there was a mild high frequency hearing loss in the right ear.  Otherwise, in October 1985 and November 1988 there was mild, high frequency hearing loss bilaterally.  

Audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
25
25
40
55
LEFT
20
35
30
55
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left ear.  The diagnosis was of mild to moderate, high-frequency sensorineural hearing loss bilaterally.  Hearing difficulty was noted to have significant effects on the Veteran's occupational activities.

The examiner considered the Veteran's active duty periods from May 1954 to May 1958, November 1964 to August 1962, and May 1967 to June 1967.  The examiner opined that because active duty ended in June 1967 and the Veteran's hearing was within normal limits through September 1974 it did not appear likely that his hearing loss had its origins in service.  Accordingly, the examiner's negative nexus opinion was based on a 1967 date of separation from service, such that the Veteran's periods of active duty on receiving orders while in the Arizona Air National Guard were not considered.  

At his June 2011 hearing, the Veteran indicated that he was in the Arizona Air National Guard from 1958 to 1989, during which time he would receive actual orders for extended flight missions as part of the active duty Air Force.  The Board observes that according to the Veteran's DD Forms 214 he was on active duty through June 1967.  From 1967 to 1989 it appears that the Veteran was at times Air National Guard and at other times on active duty.  Currently, active duty orders submitted by the Veteran and spanning from 1966 to 1989 are of record, as well as treatment records from the Air National Guard through November 1988.  

Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C. § 12401; see also Allen v. Nicholson, 21 Vet. App. 54 (2007).  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  See Perpich v. Dep't of Defense, 496 U.S. 334 (1990) (holding that "[National Guard members] now must keep three hats in their closets-a civilian hat, a state militia hat, and an army hat-only one of which is worn at any particular time.")

The United States Court of Appeals for the Federal Circuit interpreted Perpich to stand for the proposition that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 3.6(c) (3), Federal active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 C.F.R. § 3.6(c) (3) (2008).  For that full-time duty to be considered "Federal active duty for training," it must be ordered by the Secretary of the respective service department (here, the Air Force).  See 32 U.S.C. §§ 316, 502, 503, 504, 505 (West 2002). 

As noted above, the record contains active duty orders submitted by the Veteran and dated through 1989.  Although active duty orders were submitted by the Veteran, it is observed that these records may be incomplete.  The RO is requested to verify all periods of the Veteran's service, and document his periods of active duty, including active duty for training or inactive duty for training.  

In addition, VA treatment records prior to July 2000, and from October 2010 to the present should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Following clarification of the Veteran's periods of service, as well as obtaining any outstanding treatment records, another VA examination should be provided.  The examiner should address the nature, extent, and etiology of the Veteran's bilateral hearing loss in light of the Veteran's credible assertions regarding in-service noise exposure, and hearing difficulty since service, and noting the periods of the Veteran's active duty service, which span at least to 1989.  See 38 C.F.R. § 3.159.  The Board observes that there were numerous audiograms in the service treatment records, in addition to those discussed by the May 2009 examiner, some of which appear to show threshold shifts, and it would be helpful if the examiner would discuss them.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder all VA treatment records dated prior to July 2000, and from October 2010 to the present, in particular, any record of treatment for, or evaluation of the Veteran's bilateral hearing loss.  If these records are not available, a formal finding of such should be associated with the claims folder.  

2.  The RO should verify the Veteran's periods of service, and distinguish which dates he was on active service, to include active duty for training and inactive duty for training.  

3.  Then, the Veteran should be afforded another VA audiological examination.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should note the Veteran's service in the National Guard, and should further note that this service included periods of active and inactive duty on numerous occasions each year.  The examiner should specifically accept as true the Veteran's statements regarding in-service noise exposure and that he has experienced hearing difficulty since service.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  The examiner should provide a discussion of the Veteran's in-service noise exposure and any threshold shifts experienced in service.  The examiner should provide an opinion as to whether it is at least as likely as not that any current bilateral hearing loss is related to service.  A rationale should be provided for any opinion.  

4.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


